       Case: 3:07-cr-00031-bbc Document #: 230 Filed: 12/10/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

UNITED STATES OF AMERICA,
                                                           OPINION AND ORDER
                             Plaintiff,
                                                                 07-cr-31-bbc
              v.


ARTHUR T. CONNER,

                             Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Defendant Arthur T. Conner has filed a reply brief in support of an emergency

motion to reduce his sentence that he filed on October 30, 2020, on the ground that he

qualified for compassionate release. His earlier motion was denied on December 1, 2020,

together for his motion for appointment of counsel. Dkt. #227. Although no provision was

made in the briefing schedule for a reply brief, I have reviewed defendant’s submission to

determine whether he has raised any issues that might require a different disposition of his

motion.

       Primarily, defendant discusses his positive test for COVID-19 on October 8, 2020,

showing that his test was positive and that he was asymptomatic; his concern that he might

be suffering additional problems as a result of his infection; his efforts over the time of his

imprisonment to better himself through education; and his family’s need for his assistance.

None of this information is new.

                                              1
       Case: 3:07-cr-00031-bbc Document #: 230 Filed: 12/10/20 Page 2 of 2




       I recognize that defendant is concerned about his health and the possibility that he

has medical problems that the medical staff have not yet identified, but he has not shown

that he qualifies for compassionate release. Even if had made this showing, there is no

reason to believe that he would be safer in the community than he is at the institution, given

the high rate of infection throughout the state of Wisconsin.



                                          ORDER

       IT IS ORDERED that defendant Arthur T. Conner’s motion for compassionate

release/motion to reduce his sentence is DENIED.


       Entered this 10th day of December, 2020.



                                           BY THE COURT:

                                           /s/

                                           __________________________________
                                           BARBARA B. CRABB
                                           District Judge




                                                 2
